UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6184



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

SAMUEL DEWITT MCCOTTER,

                                            Defendant - Appellant.



                            No. 96-6383



SAMUEL DEWITT MCCOTTER,

                                           Petitioner - Appellant,

          versus

WILLIE SCOTT,

                                            Respondent - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-90-27, CA-95-104-BO, CA-95-953-BO)

Submitted:   August 20, 1996          Decided:   September 10, 1996
Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Samuel DeWitt McCotter, Appellant Pro Se. Fenita Talore Morris,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) and 28 U.S.C. § 2241 (1988) motions. We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. McCotter, Nos. CR-90-27; CA-95-

104-BO; McCotter v. Scott, No. CA-95-953-BO (E.D.N.C. Dec. 8, 1995;
Feb. 12, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2